948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randolph E. HIVELY, Plaintiff-Appellant,v.Bishop ROBINSON;  Elmanus Herndon;  Mason Waters;  EleanorBowles;  Jeffrey D. Hill;  Correctional MedicalSystem;  Donald Swetter, M.D.,Defendants-Appellees.
No. 91-6111.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 13, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Edward S. Northrop, Senior District Judge.  (CA-91-71-N)
Randolph E. Hively, appellant pro se.
Amy Beth Kushner, Office of the Attorney General of Maryland, Kevin Francis Arthur, Kramon & Graham, P.A., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Randolph E. Hively appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Hively v. Robinson, No. CA-91-71-N (D.Md. July 3, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court filed an Amended Order denying Hively's request to amend and supplement his complaint after Hively filed his Notice of Appeal.   The timing of the Amended Order does not effect the validity of Hively's notice, because the underlying motions do not fall within Fed.R.App.P. 4(a)(4).   The motions were appropriately denied for those reasons noted by the district court